 D. H. BALDWIN COMPANY25D. H. Baldwin CompanyandUBC,Southern Coun-cil of IndustrialWorkers, AFL-CIO-CLC. Cases26-CA--4406-2,26-CA-4435-2, and26-RC-42551November 7, 1973DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn January 16, 1973, Administrative Law JudgePhil Saunders ' issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs,and finds merit in certain of the GeneralCounsel's exceptions.Accordingly, the Board hasdecided to affirm the rulings, findings,2 and conclu-sions of the Administrative Law Judge to the extentthey are consistent herewith, and to adopt hisrecommended Order as modified herein.The complaint alleges,inter alia,that Respondentdiscriminatorily denied employee Dorothy Shadell adowngrade in work assignment and thereafterdischarged her because of her union activities inviolation, of Section 8(a)(1) and (3) of the Act.Respondent contends that Shadell's discharge wasfor cause and thus not violative of the Act. TheAdministrativeLaw Judge found that GeneralCounsel had failed to establish that Shadell wasdischarged because of her union activities.Wedisagree. The facts surrounding Shadell's dischargecan be summarized as follows:Respondent is engaged in the manufacture ofpianos at two plants in Conway, Arkansas. OnOctober 4, 1971, Shadell was hired in labor grade 1,at a rate of $1.80 per hour. Her initial job assignmentwas punching, drilling, and pinning bridges indepartment 317, termed the "pin and bridge depart-ment." During her first 5 months of employment,there were no complaints about her work and shereceived a satisfactory job rating from her groupleader,Glynn Free. She was accordingly advanced in1The case caption appears as corrected by Board Order of January 26,1973.2Contrary to our dissenting colleague, we do not find the evidence to beuncontradicted as to what Plant Manager Cornwell told employees duringhis June 2 speech Cornwell testified that he'read his remarks from aprepared text and the Administrative Law Judge so found. Having reviewedpay to the top rate of $2.05 per hour for her laborgrade.The Union began organizing Respondent's Con-way plants in late 1971 or early 1972. Shadell was anactive union supporter from the beginning of unionactivity. She signed a card in January and distributedunion cards to other employees. She openly solicitedsignatures for the Union in the eating and breakareas of Respondent's plant. Both before and afterher transfer inMarch 1972, Shadell placed akeychain with a union emblem on the outside strapof her handbag and routinely placed the handbag inan area where both the bag and union emblem couldbe easily seen by supervisors and other employees.On May 5 she openly distributed union handbills infront of the plant, and Personnel Manager Blackobserved her soliciting employees for the Union.Shortly before her discharge Respondent ProductionManager Thines conceded knowledge of her unionactivity in stating to employee Sullivan, who hadthreatened to get a union card from Dorothy Shadellif she did not get a raise, "they knew that Dorothyhad union cards." On the basis of this evidence wefind, contrary to the Administrative Law Judge, thatRespondent clearly knew of Shadell's union activitybefore and after her transfer to falls assembly. Inearly February 1972, Respondent began expressingitsopposition to the Union through speechesdelivered to employees by Plant Manager Cornwell.InMarch 1972, ProductionManager Thinestransferred employee Dorothy Shadell from its pinand bridge department, to its upfitting department,where she was placed in labor grade 2. Shadellagreed to the transfer but informed Thines that shewanted to return to her present job if she could notmeet the production standards. Shadell was thenassigned to making falls, which are components tocover piano keyboards. Approximately 1 week or 10days after her initial transfer, Shadell was reassignedto the job of assembling falls,and lower frames topianos in the same department. The assembling jobwas admittedly more difficult, as demonstrated bythe fact that other employees had difficulty perform-ing it satisfactorily. On the day after her reassign-ment, Thines and Cornwell asked Shadell how sheliked her new job. She replied that she did not,like it.Thereafter,untilher discharge on May 26, shecontinued to make known her dissatisfaction withher new job, and, as other employees had done in thepast, requested a voluntary downgrade to her olddepartment.BothCornwell and Thines deniedthe preparedtext,we find thatitdid not contain any threats of reprisals ifthe employees voted for the Union. At most itwas an expression of theEmployer's opposition to the Union. Accordingly, we do not find that theEmployer's June 2 speechconstitutedan independent violation of Sec8(a)(I).207 NLRB No. 34 26DECISIONSOF NATIONALLABOR RELATIONS BOARDShadell's request, stating they felt she could makeout.However, on April 6, Thines complained toShadell about her slow progress and poor qualitywork. Thines repeated his complaints on April 27and May 3 and threatened her with discharge if shefailed to reach the 100-percent production standardby May 12.At this time, according to Free's uncontradictedtestimony, there were openings in his department(labor grade 1) and in another department. WhenFree suggested to Thines that Shadell could fill suchvacancy, Thines agreed that it looked like Shadellwould come back to her old department. However,sometime in May Thines decided not to followRespondent's regular practice and on May 12 againinformed Shadell that she would be discharged if shedid not meet 100-percent production by May 26.On May 26, approximately 4 weeks before thescheduled representation election, Thines informedShadell that, inasmuch as she failed" to reach 100percent, she was being terminated. Thines gaveShadell no other reason for her discharge. However,during the course of the hearing, additional reasonswere advanced by Respondent, including Shadell'spoor quality work, and continual and excessivevisiting and talking with other employees on her post.In these circumstances we find contrary to theAdministrativeLaw Judge, that in dischargingShadell instead of allowing her to return to herformer job and labor grade, the Respondent accord-ed her disparate treatment in comparison with otheremployees because of her union activity, and usedher failure to achieve 100-percent production and itsbelatedly advanced other reasons as pretexts to cloakits discriminatory motive for her discharge.In finding that Shadell failed to make 100-percentproduction, the Administrative Law Judge relied ondocumentary evidence showing Shadell's productionperformance over 12 weeks from March 6, 1972, toMay 26, 1972, which establishes a weekly perform-ance range for her of from 31 to 76 percent, or anaverage over the entire period of about 49 percent.However, when Shadell's performance is comparedto the performance of five other employees, whoseperformanceswere regarded by Respondent assatisfactory,in the same job over comparableperiods, the record reveals that two of them onlyreached the 100-percent weekly production quotaonce, one of the five reached it but twice, and theremaining two employees, like Shadell, neverachieved the required weekly production goal.Furthermore, Shadell's performance range as de-scribed above, is not markedly different from theperformance of employee Anthony, one of the fivewhose performance is compared to hers, whoseweekly performance ranged from 23 to 87 percent foran average of 60 percent over the. period he was inthe job.Respondent's personnel records also reveal thattwo employees, Havens and Fortner, were placed inlabor grade 2, falls assembly, on March 3, and that,after experiencing learning difficulties, they weredowngraded to a labor grade I job. The disparity inShadell's treatment from that of Havens and Fortner,who were retained in Respondent's employ, is evenmore obvious considering Shadell's repeated requestsfordowngrading to her old department and theavailability of such work.As the Administrative Law Judge found, duringShadell's initial 6-week period on falls assembly, shemade repeated requests for a voluntary downgrade,each of which was denied by her superiors on thegrounds that they "knew" she could make it. Thisexpression of confidence by Thines and Cornwellwas consistent with their continuous praising ofShadell, even though the record now reveals thatthey were making unfavorable entries in her person-nel file.Further, Free's uncontradicted testimonyreveals that, approximately 4 weeks prior to Shadell'sdischarge, a labor grade I vacancy occurred in hisdepartment^and that job remained unfilled except forRespondent's "pulling different operators off differ-ent jobs in order to make sure that the workfunctions of the job were performed." When onseveraloccasions,Free asked Thines to returnShadell to this position, Thines told him to "just holdon" because he, Thines, thought Shadell would betransferred back to Free's department.In our view, the above uncontradicted evidenceshowing disparate treatment of an unabashed unionsupporter,was not adequately considered by theAdministrative Law Judge in arriving at his decisionthat Shadell's discharge and Respondent's failure totransferher back to a lower labor grade, wereconsistent with Respondent's past practice. Respon-dent's awareness of Shadell's union activity and itsopposition to the Union, as expressed in speeches ofPlantManager Cornwell to employees, prior to andafter Shadell's transfer, show that Respondent, inrefusing to transfer Shadell from a job which wasadmittedlydifficulttoperform and in makingcontradictory personnel file entries, was preparing acase for discharging her because' of her unionactivities.In reaching this conclusion we do not rely solely onthe disparate treatment accorded Shadell comparedtoother employees similarly situated who werepermitted to accept a lower job assignment ratherthanbe discharged-an option denied Shadell.Rather, our findings are based on the entire record inthis case, which shows Shadell's open and vigorousactivityon behalf of the Union, Respondent's D. H. BALDWIN COMPANYobvious opposition to the Union, its knowledge ofher efforts for the Union, the inconsistency of itsbehavior toward her in relation to other employees,itsdisregard in Shadell's case of a long-establishedbusiness practice or reassigning employees perform-ing unsatisfactorily without discharging them, andthe shifting and contradictory reasons advancedsubsequent to her discharge.Accordingly,we find that Shadell was not dis-charged for the reasons advanced by the Respon-dent, but that her discharge would not have occurredabsent her union activities, and thus violated Section8(a)(3) and (1) of the Act. In so finding, we alsoconclude that Respondent's failure to honor Sha-dell's request to be returned to her old job which wasthen available, and in which she had performedsatisfactorily,constituted additional violations ofthose sections of the Act.Objections to the Election3As the discharge of Shadell, which was alleged bytheUnion to be objectionable conduct, occurredduring the preelection critical period, we find that thedischarge interfered with the conduct of the election.Therefore,we shall also set aside the electionconducted on June 29, 1972, and direct that a secondelection be held in Case 26-RC-4255.CONCLUSIONS OF LAWConsistent with our findings herein, we shall addthe following conclusions of law and renumber theAdministrativeLaw Judge's conclusion of lawnumbered 5 as 7, while adopting his conclusions oflaw numbered I through 4."5.By discharging employee Dorothy Shadellbecause of her union activities, and refusing to,let herreturn to her old job as she requested for the samereason, Respondent has violated Section 8(a)(3) and(1) of the Act."6.Objection IX to the election of June 29, 1972,is sustained."THE REMEDYHaving found that Respondent has engaged incertain additional unfair labor practices, we shallorder that it cease and desist therefrom and that ittake certain affirmative action designed to effectuatethe purposes and policies of the Act besides thatalready set forth in the remedy section of theAdministrative Law Judge's Decision.In addition to adopting the Administrative LawJudge's recommended remedy in - all other respects,3The representation case was consolidated with the unfair labor practicecases after the Board directed a hearing on the objections to the election.27we shall order Respondent to offer Dorothy Shadellimmediate and full reinstatement to her former job inlabor grade 2 or, if she so requests, to her former jobin labor grade 1, or, if such jobs no longer exist, to asubstantially equivalent position, without prejudiceto her seniority or other rights and privileges andmake her whole for any loss of earnings she mayhave suffered by reason of the discrimination againsther in the manner set forth in the section of theAdministrative Law Judge's decision entitled "TheRemedy" with interest thereon at 6 percent perannum.ORDERPursuant to Section 10(c) of the- National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that Respondent,D.H. Baldwin Company, Conway, Arkansas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Insert the following paragraph as paragraph2(a) and reletter the remaining paragraphs accord-ingly:"(a)Offer to Dorothy Shadell immediate and fullreinstatement to her former job or, upon her request,to the job to which she would have been transferredback to, absent the unlawful discrimination againsther, or, if such jobs no longer exist, to a substantiallyequivalent position, without prejudice to her seniori-ty or other rights and privileges, and make her wholefor any loss of earnings she may have suffered byreason of the discrimination against her in themanner set forth in this Decision, with interestthereon at 6 percent per annum."2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held onJune 29, 1972, in Case 26-RC-4255 be, and it herebyis, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]MEMBER FANNING, concurring and dissenting inpart:I agree with the reversal of the Administrative LawJudge's conclusion concerning the discharge ofDorothy Shadell and that a second election shouldbe held, and join fully with my colleagues in theirdisposition of these issues.Idissent, however, from the majority's affirmanceof the Administrative Law Judge's, finding that 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent in its speech of June 2 did not threatenemployees with discharge because of their supportfor the Union. Eight employees testified withoutcontradiction that PlantManager Cornwell saidduring the course of that speech that Respondentwould get rid of the "union pushers" and "trouble-makers" after the election of June 29. AlthoughCornwell testified that he read from a prepared text,he did not deny that he answered questions nor didhe deny the statements attributed to him by theseemployees.One employee testified that Cornwelladded, in response to a question, that there were a lotof employees at Baldwin "that couldn't afford to beout of work." Another employee testified that whenCornwell mentioned troublemakers he added thatthe employees could look around and see who theywere.Two employees testified that Cornwell saidthatRespondentwould replace or get "unionpushers" out of there. In the face of this consistentand overwhelming evidence the Administrative LawJudge found, and the majority agrees, that Cornwellwas referring only to union outsiders, not employees,even when he admittedly told the employees thatafter the election, if the Union lost, they would "runthe union troublemakers out of here once and forall." In my opinion, this finding is clearly erroneous.The evidence shows, and I would find, that Cornwellin his June 2 speech threatened to get rid of unionsupporters and this threat included Respondent'sprounion employees. Accordingly, I dissent from thefinding that such conduct was not violative ofSection 8(a)(1) of the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentsuffered by reason of our discrimination againsthim together with interest thereon at 6 percent perannum.WE WILL NOT interrogate employees as to theirfeelings about the Union or as to union activity.WE WILL NOT discharge or otherwise discrimi-nate in regard to the hire and tenure of employ-ment or any term or condition of employment ofour employees because of their membership inand activities on behalf of the Union herein or ofany other labor organization of their choice.WE WILL NOT in any manner interfere with,restrain, or coerce our employees in the exerciseof their right to self-organization, to form, join, orassist labor organizations, including the Unionherein, to bargain collectively through a bargain-ing agent chosen by our employees, to engage inconcerted activities for the purposes of collectivebargaining or other mutual aid or protection, orto refrain from any such activities.D. H. BALDWINCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 3511 Federal Building, 700West CapitolAvenue, Little Rock, Arkansas 72201, Telephone501-375-5512.DECISIONWE WILL offer to Dorothy Shadell immediateand full reinstatement to her former job or, uponher request, to the job to which she would havebeen transferred back to, absent the unlawfuldiscrimination against her, or, if such jobs nolonger exist, to a substantially equivalent position,without prejudice to her seniority or other rightsand privileges, and make her whole for any loss ofearnings she may have suffered by reason of thediscrimination against her, with interest thereonat 6 percent per annum.WE WILL offer Glynn Free his former overtimejob or, if such job no longer exists, a substantiallyequivalentposition,without prejudice to hisseniority or other rights and privileges, and wewill pay him .for any loss of pay he may haveSTATEMENT OF THE CASEPHIL SAUNDERS,Administrative Judge: Based on chargesfiledby UBC, Southern Council of Industrial Workers,AFL-CIO-CLC,1 herein referred to as the Union, acomplaint against D. H. Baldwin Company, herein theCompany or Respondent, was issued on August 25, 1972,2alleging violations of Section 8(a)(1) and 8(a)(3) of theNational Labor Relations Act, as amended. Respondentfiled an answer to the complaint denying it had engaged inthealleged unfair labor practices.A hearing in thisproceeding was held before me, and both the GeneralCounsel and Respondent filed briefs.1The charge in Case 26-CA-4406-2 was filed by the Union on July 7,1972, and the charge in Case 26-CA-4435-2 was filed by the Union onAugust 1, 1972.2All dates are1972 unlessspecificallystated otherwise. D. H. BALDWIN COMPANY29Upon theentire record in this case,and from myobservationof thewitnesses and their demeanor, I makethe following: 3FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a corporation with an office and plantslocated at Conway, Arkansas, where it is engaged' in themanufacture of pianos.During the past 12 months,Respondent received at its Conway, Arkansas, locationgoods and materials valued in excess of $50,000, directlyfrom points outside the State of Arkansas, and during thesame period Respondent sold and shipped from itsConway, Arkansas, plant goods and materials valued inexcess of $50,000 directly to points located outside theState of Arkansas.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issues in this case are the following: Whether theRespondent discriminated against Glynn Free because ofhis union activities; whether the Respondent dischargedDorothy Shadell on May, 26 because of her unionactivities;whether the Respondent threatened employeeswith discharge in a speech given on or about June 2; andwhether Respondent coercively interrogated an employeeconcerning union activity.The Respondent operates two plants, one designated asplant A and the other plant B in Conway, Arkansas. Bothplants are engaged in the assembly of pianos and have acombined complement of approximately 250 employees.The Union began an organizing campaign among employ-ees at the two Conway locations in late 1971 or early 1972,and on May 15 filed a petition seeking a unit of productionand maintenance employees. In accordance with a Stipula-tion for Certification Upon Consent Election, an electionwas held among employees in the unit on June 29. TheUnion failed to receive a majority and thereafter filednumerous objections to the election. In due course, all ofthe objections except three were overruled, and these threeobjections now constitute part of the allegations in theinstant complaint before me.It is alleged that the Respondent's personnel manager,Milmo Black, interrogated an employee as to her unionactivity. Employee Voye Davidson testified that sometimeinMarch she had a conversation with Black at a doctor'soffice, and credibly testified that during this conversationBlack asked her how she felt about the Union.4Plant ^ Manager John Cornwell made speeches to theemployees on February 9, June 2, and June 28. The3All credibilityresolutionsmade hereinare basedon a compositeevaluationof the demeanor of the witnesses and the probabilities of theevidence as a whole,4Manager Blackrecalled driving Voye Davidson to the doctor forcomplaint alleges that in his second talk or speech on June2 he threatened employees with discharge. Cornwelltestified that all three speeches, including the June 2speech, were prepared ahead of time, typed out on indexcards, reviewed prior to being given, and then were givenin front of employees of both plants with the use of apodium. He said that all the speeches were read as writtenand without any deviations. Cornwell stated that heattempted to give his reading the appearance of spontanei-ty by looking up at his audience, and that he was able topursue a degree of direct contact with his audience and stillfollow the text because he made extensive prior reviews ofthe speech. Glynn Free testified that during the June 2speech Cornwell said that "he would, after this election, getridof all union pushers and troublemakers," and inresponse to further questions testified that Cornwell alsotold employees that "there was a lot of employees out hereat Baldwin that couldn't afford to be out of work." MarthaBunch said that, at the second speech on June 2, Cornwelltold employees that "as soon as it was all over they weregoing to get rid of the union pushers and the troublemak-ers."Edith Robertson testified that at the second speechCornwell said that "he didn't like unions and he didn'twant one, and he would get rid of the Union and the unionpushers and the troublemakers after June the 29th."William Spears related that Cornwell told them that "allthe union pushers would be replaced," and also said thatCornwellwas talking about "troublemakers" on theoccasion and that the employees could look around andsee who they were. Martha Clements testified she recalledCornwell stating he wanted the employees to vote no in theelection, and, if the Union lost the election, "... we wouldget rid of these union pushers and all of these troublemak-ers."Clements also testified she recalled Cornwell lookeddirectly at her at the time he made the latter statement, andsaid that she had been active along with Shadell inpromoting the Union. Othelia Barnett remembers Corn-well stating in his speech on June 2 that he thought it bestto have the election before vacation and then he could "getrid of all the union pushers and trouble makers." DoncellaPercell said that in early June Cornwell told them that "ifthey voted no they wouldn't have to worry about strikes,and if they voted no they'd get rid of the union pushers andtroublemakers once and for all." Pat Hall remembers thaton the occasion here in question Cornwell told theemployees that "after the ' election all the union pushersand troublemakers would be gotten rid of." WandaWilliams said she recalled that Cornwell stated during thecourse of the second speech that "they would get the unionpushers out of there if didn't go , in." According to TomWaller, Cornwell told plant A employees during his June 2speech to vote no in the election and "We'll get rid of theseunion pushers and troublemakers, once and,for all:'Cornwell's written speech on June 2 contained severalstatements as to the upcoming election, and then headmittedly went on to say: "This is a serious question and Iwant you to give it a lot of serious thought. Personally, Iremoval of a foreign body from her eye. Black admitted talking withDavidson on numerous occasions,but denied talking or inquiring aboutunion activity. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDbelieve an overwhelming majority of you will vote No onJune 29th and run the union troublemakers out of hereonce and for all."5 This appears to be the language inquestion, and the basis of the controversy.Even when testifying on direct examination as to whatCornwell said on June 2, several of the witnesses for theGeneral Counsel gave, somewhat conflicting testimony, asaforestated, but, when further asked on cross-examinationas to whether Cornwell said or used the above admittedwords in his speech of June 2, several employee witnessesresponded as follows: "Similar to that"-"I don't re-call"-"The best I can remember he said something likethat." Eldon Spears admitted that Cornwell had papers inhis hand but was not looking at his notes "all the time."Martha Bunch agreed that "at times" Cornwell wasreading from his notes, and Edith Robertson rememberedthat Cornwell had "some papers" on the stand before him.On cross-examination,DoncellaPercellbelieved thatCornwell looked down from "time to time" while makinghis speech. Pat Hall also recalled that Cornwell had paperswith him, as did Othelia Barnett.From a detailed review of this record and the testimonyin relation thereto, it appears obvious to me that Cornwelldelivered his June speech as written and without devia-tions, and that the speech contained no threat to dischargeemployees. To find otherwise, I would have to interpret thephrase "union troublemakers," as admittedly used byCornwell, as applying to Respondent's employees support-ing the Union. Yet, in other parts of his June 2 speech,Cornwell makes specific references to troublemakers asbeing "union outsiders," and General Counsel's witness,Glynn Free, even agreed that Cornwell had used thephrase "union outsiders and troublemakers" in an earlierportion of his speech on June 2. From all the reliableevidence, there are clear indications that Cornwell wasspecifically speaking of people directly connected in a full-time capacity and agents of the Union when mentioningand discussing troublemakers, and there were no refer-ences whatsoever classifying employee union supporters asthe troublemakers, but on the contrary specific referencestooutsidersas the troublemakers. A conclusion and findingto the contrary would virtually eliminate the free-speechprovisions. In accordance with the above, this allegation ishereby dismissed.Dorothy Shadell was employed in plant A on October 4,1971, and her initial assignment was to department 317,which houses the subassemblers and small machineoperators.The specific job that she performed waspunching, drilling, and pinning bodges, and this job wasrated as a labor grade 1 position, the lowest job rating inRespondent's Conway operations, and her starting rate ofpay was $1.80 per hour. On November,8, 1971, Shadell'srate was increased to $1.84 per hour and on January 24 itwas increased to $2.05 per hour, the top rate on this job.During the period of time that she was assigned to the pinand bridge department, about 6 months, she worked underthe direction of Group Leader Glynn Free. Shadell's workwas evaluated as "good' by Free, and he stated he neverreceived any complaint concerning her workmanship fromother employees in his department. It appears-that Shadellwas never issued a written or oral reprimand while underFree's supervision.In March, Production Manager John Thines told GlynnFree that he needed an employee in the plant's upfittingdepartment and asked him who he had for a transfer. Freeinitially suggested Dorothy Morgan, but then told Thineshe did not think Morgan could make the production goalsor standards in the upfitting department. Thines theninquired about Shadell and Free replied that she was agood worker, but commented that he didn't know whetherShadell could "make it or not, either," but, nevertheless,Thines informed Shadell that she would be transferred to alaborgrade2-a higher paid job-in the upfittingdepartment .6According to the testimony of both Shadell and Free,Shadell told Thines that she would "try anything once"and asked Thines if she would be permitted to return toFree's department if she was unable to make production inupfitting.Free testified that Thines replied, "Don't worryabout it .... You can make it." Thines stated that he wasundermanned in the upfitting department, and that Shadellwas selected because he had a "slight surplus" of help indepartment 317 and she was the "senior girl" in thisdepartment.Upon her transfer to the upfitting department on March6,Shadellwas assigned to the job of making falls,components used to cover keyboards, but about a weekand a half later she was transferred from this original job inupfitting to the job of assembling falls and lower framesalso in the upfitting department. Shadell testified that oneof the girls, assembling lower frames, Laura Fortner, wasnot "making production," and the department foreman atthis particular time,William Spears, asked Shadell to takeover this job, which she did, but on the following dayShadell told Thines and Cornwell that she did not like thiswork and wanted to return to her old department- eventhough she would make less money. Shadell testified thatthe lower frames she had to fit on the pianos as they camethrough the upfitting department were "warped and beui,"and that she mentioned this fact to Manager Thines andothers about a week after assuming her new job.Eldon Spears, who served as foreman in the upfittingdepartment from early 1971 until May, testified that priorto Shadell's transfer Thines told him` he was going to assignsomeone to upfitting who had previous experience in theplant, and by doing so this employee might stay on this jobfor a longer period of time. Spears said there had been twoor three employees doing this work who did not stay verylong at it. Spears explained that the lower frame is a pieceof wood covering a portion of a piano, and if the piece isbowed or warped you have to put a pin in the middle of it,and many pieces also had to be sanded. Spears stated thatwhen Shadell was in his department all of the lower frameswere warped and before they could be properly fitted each5 See Resp. Exh. 1(b).and posting the tabulated results on the board. An average learning cycle,6Manager Thanes updated the learning cycles for the plant's productionon the upfstter I job to which Shadell was assigned, is 8 weeks, and by thejobs, but standards have been set on production for many years. Employeesend of the eighth or ninth week an employee is expected to reach 100are advised how their production is progressing by tabulating theirpercent of the production standard applying to this particular job.production standard reports, which the employees themselves make out, D. H. BALDWIN COMPANY31had to be sanded-and this operation would take an extra3 to 5 minutes. He said that on several. occasions beforeShadell was transferred he explained these conditions toThines. Spears stated that during the year and a half hewas in the upfitting department no one had' beendischarged for inability to make production, and thatLucilleSmith had been permitted to transfer frompolishing to finishing.He said that within a few weeks afterShadell assumed her new job she asked Cornwell or Thinesif she could be returned to her old department, but she hadreceived the reply that she would do all right. Spears alsotestified that, from the condition of the falls and lowerframes,hewas of the opinion that the Company'sproduction standard of 42 pianos a day could not be met.Diana Hensley worked in the upfitting department withShadell. Hensley agreed that at the time Shadell came intoupfitting department the lower frame pieces were warpedand bent, but said that they "always are." " Hensley testifiedthatmost of the time she made 100-percent productionwhen working on falls, that Laura Fortner was put onsubassembly falls after she had problems making prod-uction on falls assembly, and that an employee by thename of Delois was transferred.Hensley also said that shedid not know ofanyemployee other than Shadell who wasdischarged from falls assembly because of not makingproduction standards.The General Counsel also produced testimony throughupfitting department employee Edith Robertson to theeffect that she did not know of anyone other than Shadellwho was fired - because of failure to make productionpercentages.She further stated that there were employeeswho were permitted to transfer following their inability tomake production goals and named James Haven andLaura Fortner.Dorothy Sullivan testified that a week or so beforeShadell was discharged she asked Thines for a pay raiseand said that Thines then told her he would give therequest some thought. Sullivan said that approximately 20minutes later her line leader,Mary Johnson,approachedher and told her that Thines had asked her to tell Sullivanthat he probably couldn't give her a raise unless herproduction standard come up, but that he would try to giveher a raise the next Monday if she brought her productionup that week.Sullivan said she told Johnson in response,"Well, if you don't give me my top pay,I'll go get a unioncard from Dorothy Shadell," and testified that Johnsonreplied, "Well, IT go tell him," and that Johnson then leftto talk with Thines. Sullivan testified that shortly thereaftershe went to the office,where Thines asked her what shemeant about a union card.She said she replied,"Well, Imeant just that, that if he couldn't give me my top pay, I'dgetme one and sign it." Sullivan also testified that,although it was not the Company's policy to grant anincentive-type increase to employees in her departmentunless they held their production standards for 15consecutive days, she received her increase the Mondayfollowing her conversation with Thins, and Mary Johnsonwithout meeting'this requirement.Thines acknowledgedthe above incident with Dorothy Sullivan, but said hemerely told her he would prefer it if she not sign a card, butithad no effect as to her pay raise and that Sullivanreceived her wage increase because she consistantly made100 percent on her production.There is no allegation in thecomplaint that this incident was violativeof the Act.The Respondent maintains that Shadell was terminatedfor substandard performance and poor quality of work inthe assembly of falls, and for no other reasons. This recordreveals that on April 6 Manager Thines talked directly toShadell about her slow progress and the poor quality of herwork.Thines stated that she was well below her trainingcycle and that he had also previously mentioned this fact toSupervisor Junior Jackson.On April 27,Thines againtalked with Shadell,and insisted upon improvement in herwork performance and also complained about her continu-al and excessive visiting and talking:Thines said it was adaily occurrence for Shadell to ask him repeated questionsabout tools and other matters. On May 3, Thinescomplained about her excessive absenteeism and contin-ued slow progress and Shadell was then told to improve herproduction rate by May 12 or she would be replaced. On oraboutMay 12,Shadell was told that her progress wasunacceptable and that she must make the 100-percentproduction standardby May26 or be discharged. On May26,Thines had her worksheet calculated, and it wasverified that her percentages had not improved and as aresult she was terminated.Shadell was already working in the upfitting departmentwhen Junior Jackson took over this department.Jacksonstated that it seemed to him Shadell was "awful slow" inlearning and did not have"her heart in it." Jacksonexplained the meetings he and Thines had with Shadell,stated that her"visiting"slowed her production,and saidthat she did "real lousy work"-leaving screws out of thefallrods and things of this nature.Both Thines andJackson maintained that they have always had trouble withwarped wood-a common and continual problem in woodworking, but no worse in 1972 than in other years. Jacksonconcluded his testimony by stating that Shadell was"forever hollering" at him, and was constantly complainingall the time about things that "didn't amount to anything."ThomasLunsford makes final inspection of pianos at theRespondent's plantand testifiedthat almost dailyShadellwas leaving two screws out of the fall adjustments,that thelower frames she put on the pianos were not adjusted, thatthe quality of her work did not improve,and said that herwork was "the worst"he had seen.Shadell admits having talks with Thines wherein heinquired about her low production and then informed herthat she had to make 100-percent production. She said thatin early May her productionincreasedfrom 52 to 71percent, but admitted that due to a foot injuryshe alsomissed several days of work in May.Shadell testified thatthe pump-type screwdriver she used in assembling the fallsand lower frames to the pianos broke,that she showed thescrewdriver to Junior Jackson,but he could do nothingabout it,and that she then gave the broken screwdriver toDarrell Duke, who took it to the Company'smaintenancedepartment for repair,but in the meantime she was forcedto use a "homemade" screwdriver for about a day.DarrellDuke testified that when Shadell complained about 'herbroken screwdriver he replaced it within 15 minutes, and henever saw Shadell using a homemade one. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no question that the Company had knowledgeof Shadell's union activity a few weeks prior to herdischarge and management openly admits such knowledge.In late January, Shadell signed a card for the Union and atthe same time was given additional cards which she passedout to some of the employees at the plant. Shadell testifiedthat she handed one card to an employee in the break areaof the plant a short time after she signed her own card, andsaid that on the following day she recalled handing outanother card to an employee near the plant's loading dock,an area where employees routinely gathered for lunch, andsaid that thereafter, "every three or four days," she handedout additional cards to employees at the plant in areasfrequented by Thines. It also appears that sometime inFebruary Shadell placed a union keychain on the outsidestrap of her handbag and thereafter took the handbag andchain to work with her, and said that she routinely placedthe bag, with the chain and union emblem in an exposedposition, on a shelf near her work station. Whether or nottheRespondent had specific knowledge of these unionactivities by Shadell in January and February is, of course,somewhat problematical, but in early May Shadell handedout union handbills and Manager Cornwell admittedlylearned through a supervisor that she had done so, andThines also knew of this incident. Shortly after thishandbilling incident, Shadell saw Respondent's personnelmanager,Milmo Black, in the plant parking lot, and toldhim that all her employee friends had signed a union cardand then asked Black if he too wanted to sign one.In its total aspects, this record clearly reveals thatShadell was not doing a satisfactory job in the upfittingdepartment. Shadell even admitted leaving screws out ofthe lower frames and having to refit frames on severaloccasions, and she also admitted that some pianos had toeven be returned to her for additional work on thembecause of oversights. Shadell further admits severalconferences with Thines and Jackson pertaining to hershortcomings, as aforestated.7Itappears to be part of Shadell's contentions thatRespondent had substandard materials such as screwdriv-ers which didn't work, warped lower frames, warped falls,unposted production schedules, too short training periods,unresponsive group leaders, and days or periods when nopianos were scheduled to be worked on. However, theCompany established that the wood frames were in aboutthe same conditions as always, as previously noted herein.Shadell said there were spells without any pianos to workon, but Diana Hensley testified that when there wasn'tenough work for the two of them on falls assembly andlower frames, she would do other things and Shadellremained full time on the work she was doing. Thinesreported that the plant assembled 914 pianos in April,1,019 in March, 1,078 in May, and 945 in June, and thateach piano had to go to falls assembly and have lowerframe installation. Shadell claims that she did not have a7During the first week in the upfitting department Shadell had anaverage weekly percentage performance of 34; her second week showed 31;third week 32, fourth week 35; fifth week 37; sixth week 42; seventh week42, eighth week 55; nmth week 65; 10th week 70; 11th week 75; and her lastand 12th week 65. Cornwell explained that he would consider 100 percent asany figure between 100 and 106, and that employees in the upfittingdepartment doing the work in question were expected to reach 100 percentscrewdriver to work with for some time, but this seemshighly unlikely in view of the testimony given by DarrellDuke, and, , even if Shadell was required to use ahomemade screwdriver for a short period of time, there isno showing that this seriously hampered her production.There also appears to be some claim by Shadell that shedid not know her production figures, yet, as pointed out,since each operator makes up their own daily timesheets,she must have had an idea as to how she was doing. Inanswer to any contention Shadell may have had aboutinattentive trainers, it is clear from this record that Spears,Hensely, Jackson, and others were helpful when she calledupon them-and obviously this happened quite often.Additionally, it is undisputed that several other upfittershad trained to full production within the general limits ofthe established training periods. Thins also testified thathe has discharged six employees in the last 9 months forfailure to make production goals, and said that he wouldprobably have discharged other employees if it were notfor counseling techniques which tend to weed out marginalemployees.As I have specifically indicated, the Respondent hadadequate and justifiable reasons for terminating Shadellbecause she was not making production goals and hadpoor quality work. There is a further contention by theGeneral Counsel, however, that the Company would havereassigned or transferred Shadell to her old job or toanother job had it not been for her union activity.PlantManager Cornwell stated that the Company hadno actual policy dictating the transfer of employees tolower-level jobs, but that it was dependent on circum-stances.Cornwell acknowledged that in the past suchtransfers have been made when there was a job open, buthe said that at the time Shadell was terminated there wereno job openings in any of the departments. Thines testifiedthat in the early part of May he gave some thought toputting Shadell on another kind of job, but felt she coulddo her work in the upfitting department if she would try.Thines stated that he also discussed this matter ofreassignmentwithGlynn Free-group leader in thedepartment Shadell had previously worked in-and saidFree told him that, because of her talking and the qualityof her work, he did not "particularly" want Shadell back.As a rebuttal witness, Free denied making any statement toThines that he did not want Shadell back, but earlier, oncross-examination, he said that he was "nearly sure" hehad not made such a statement .8Glynn Free testified that approximately 3 or 4 weeksafter Shadell was transferred intoWitting (which wouldbe in late March or early April), he had a labor grade 1vacancy in his department, and said that on two or threeoccasions he kept"pressing"Thines to hire someone to fillthis vacancy, but that everytime he mentioneditThineswould merely tell him to "hold on" because Shadell mightbe returning to him as he did not think she could make theat the end of their eighth week.8 If Free had not encountered some problems dealing with Shadell whileshe was in his department, then it is highly peculiar that Shadell wouldmake a statement as she did upon being transferred to upfitting. She statedto Free, "I guess you can thank the good Lord now that you've got rid ofme." D. H. BALDWINCOMPANY33production standards in the upfitting department. Freestated that this vacancy was finally filled after Shadell hadbeen terminated, but that before it was filled he had to pullemployees off their regular work to do this job that wasvacant, and he said there was also a vacancy in a positionknown as "material handler," but Thines had told Freethat he did not want to assign Shadell to this job.In efforts to further substantiate his position that absentunion activity Shadell would have been transferred toanother job subsequent to indicating her displeasure withwork in the upfitting department, the General Counselpoints to various instances wherein other employees,experiencing difficulties in performing their assigned work,were permitted to accept downgrades to lower labor gradesand thus gain assignments they considered to be moredesirable. The General Counsel points to the circumstancesinvolvingWilliam Spears and argues that Spears waspermitted to give up the job of working foreman in theupfitting department and resume his lower-grade job as astringer.He also points out that Willie Havens began workin a labor grade 1 job on January 6, progressed to the toprate of $2.05 per hour in the labor grade on March 27, wasupgraded to the labor grade 2 of falls assembly on March28, and was demoted as a result of "learning difficulties" toher old labor grade 1 job on April 17, and further arguesthat Laura Fortner was hired for the falls assembly job(labor grade 2) on March 3, and after 3 weeks of learningdifficulties was downgraded to a labor grade I job withinthe upfitting department effective March 20. The GeneralCounsel also mentions the situation of Mary Trousdaleand points out that her personnel records reveal that shewas hired in September 1968 at a labor grade 1 position inthe pin and bridge department at a starting rate of $1.60per hour, and by January 1969, after a period of goodprogression, she received the top rate in her classification,but was later downgraded after experiencing some difficul-ty in making satisfactory progress.There is no question that Shadell continued to makeknown her dissatisfaction with the assembler's job andmade request for reassignment to a lower level position, asaforestated, and it is also clear that from time to time theCompany had permitted the transfer of employees to alower grade job depending on various circumstances.However, in the , instant case Thines made the initialselection in promoting Shadell to the upfitting departmenton the basis that management was having considerabledifficulty keeping people in this department, and in effortsto solve this problem picked someone who had previousplant experience, and it is quite understandable, therefore,why Thines was not amenable or anxious to grant Shadell'srequests for a transfer back to her old job or to anotherdepartment. Moreover, Shadell was making some improve-ment in her new job, and, in fact, ' her percentage ofproduction increased from an initial 32 percent to 76percent 1 'week prior to 'her discharge-the last week itslipped back to 65 percent-and although managementconsidered this slow progress, there was nevertheless atleast some showing or promise that she might eventuallymake the 100 percent category-so again there is areasonable basis for denying her request for transfer.9Other than some personnel records and limited testimo-ny hearing on the same-we do not know the fullcircumstances surrounding the transfer or reassignments ofthe employees referred to previously herein by the GeneralCounsel. There is no showing, unlike Shadell, that theCompany had an urgent need in retaining them in the jobsthey transferred from, and in several instances there wasno showing that they were not doing satisfactory work inthe jobs they were transferred from, but in the instant casethe General Counsel is endeavoring to establish that eventhough an employee is not performing satisfactorily in apresent job-that employee, nevertheless, is entitled to betransferred to a lower grade job. I do not believe there is anadequate showing in this record that such was always thepolicy of the Company, and most certainly managementshould not be required to, retain or transfer an employeewho admits certain glaring ommissions in her work, andwho was also continually guilty of poor quality work evenafter severalwarnings, conferences, and attempts bymanagement to correct her errors. This situation is alsohighlighted by the open reluctance of Glynn Free in havingShadell returned to him as communicated to Thines, andfurther by the testimony of immediate supervisors whocould readily observe Shadell's working habits, and fromsuch observations either characterized her job performanceas the "worst" everseen,or, in the words of Junior Jackson"real lousy work." While other employees were occasional-ly transferred because of slowness in their work ordiscontent with a job-no such characterization of theirefforts, insofar as this record is concerned, was everattached to their work performances.In essence, when the Company showed and established ithad encountered repeated instances of careless and badquality work by Shadell "over and over," " the contentionand argument by the General Counsel that Shadell wasentitled to be transferred pretty much falls by its ownweight.Moreover, Shadell was replaced in Fred's depart-ment by Sue Rowlett within a few weeks after Shadell wasassigned to upfitting, and there was no other vacancy inher old department. From the testimony given by Free inthese respects, it is apparent to me that he was totallymistaken and confused in his statement that there was avacancy in his department after Shadell was terminated.At the hearing before me, I had the opportunity toclosely observe Shadell, and from her testimony, generaldemeanor, and otherwise, it can be readily noticed that sheis an extraordinarily outgoing individual in some respects,and takes great delight in engaging in conversations and injust plain talking to anyone at most anytime. Therefore, Ihave no hesitation in believingwitnessesfor the Respon-dent who testified in this respect, and also I have nohesitation in believing that her compulsory talking hin-dered her production, From the demeanor and the testimo-ny of Respondents supervisors and group leaders, it' wasalso obvious to me that those who had worked with' Shadellwere constantly annoyed and upset with her tremendous9 In penods material herein, Thines received an increase inhisday. Thines said that unlike the year before, he was unable to meet thisproduction schedule. In March, his schedule called for a daily output of 49schedule.pianos, but in April and May his production called for a 52 or 53 pianos a 34DECISIONSOF NATIONALLABOR RELATIONS BOARDpropensity and natural inclination for repeated and endlessverbosity, and I think it a reasonable inference that thisfactwas made known to other department heads andgroup leaders, and which, in turn, most probably played aconsiderable part in any and all transfer refusals.More-over,it is,of course, well established that union activity willnot insulate or protect employees from justifiable discharg-es, and the Act cannot be used as a cloak for incompeten-cy. The allegation that Dorothy Shadell was discharged inviolation of the Act is hereby dismissed.It is alleged that on or about July 31, the Respondenteliminated the overtime and changed the duties of itsemployee Glynn Free because of his union activities. Freeisemployed by the Respondent as a group leader indepartments 301, 317, and 321 of plant A, and has beenwith the Company for about 13 years. For a period of 8 or9 years prior to the end of July, Free was also assigned thepart-timejob of mixing glue for three departments, and todo this job he reported to work at 6:30 a.m. each workday,one-half hour prior to his regular starting time, and mixedthe glue in a mixer located in one of his departments. Freewas compensated for this extra half hour of work by beingpaid overtime pay at the rate of one and a half times hisregularly hourly rate. Approximately three-fourths of theglue he mixed each morning was used in the departments301, 317, and 321, and the remaining glue was used in adepartment located on the second floor of the plant whichwas supervised by Group Leader Lunsford.Free served as an observer for the Union in the electionheld on June 29, and at the end of the following month theRespondent reassigned the part-time job of making glue toLunsford. Free testified he was informed of the reassign-ment and loss of overtime by Thines who told him toreport to work at 7 o'clock the following Monday morningand that in the future "Tom Lunsford would be making theglue."He testified that when he asked Thines why thereassignment was being made, Thines said, "Well, if for noother reason, let someone else do it for awhile."Cornwell testified that in the period here in question theywere having problems starting the air compressors at theplant, and when he inquired about the matter was told thatwhoever turned them on was using the wrong "sequence."Upon further inquiry, Cornwell learned that,Free hadturned the compressors on when maintenance people hadfailed to do so, and then testified he could not understandthisarrangement because the air compressors were a"maintenance function." Cornwell stated that he wantedthe situation corrected, and wanted the compressors to beturned on by the maintenance men in the future. Cornwellsaid he also inquired as to what else Free was doing in themorning, and was told that he also mixed glue. Cornwell'sresponse was that someone else should be mixing the glue.Cornwell went on to say that the Company was experienc-ing problems with the air compressors, a bomb threat, andvarious other matters that were causing concern aboutaccess to the plant,and management was in the process oftrying to curb the excess issuing of keys to hourly ratedpersonnel, and the feeling was that salaried supervisorsshould be responsible for opening and closing the plant.Cornwell acknowledged that hewas awarethat on the dateof the election Free served as the Union's observer.Since there appears to be no startingtime change in thejob of mixing glue, still 6:30 a.m., it is difficult for me tounderstand how the switch from Free to Lunsford wouldcurb any excess keys to hourly ratedpersonnelsince bothFreeandLunsford are hourly rated group leaders.Cornwell finally agreed that the onlyreasonFree's glue-mixing job was reassignedwas becauseof the problem withthe air compressors, but there is no explanation as to whyFree could not be instructed as to the proper proceduresor, if Cornwell wanted onlymaintenancepeople to turn thecompressors on, why Free was not so informed. Withoutadditional instructions and arrangements, the mere chang-ing of the glue mixer from one group leader to anotherwould certainly not alleviate the complaint as to thecompressors. It is most obvious from this record thatRespondent's motivating reason for reassigning the part-time job of mixing glue, and thereby changing the dutiesand eliminating the overtime of Glynn Free, was to showits dissatisfaction with Free for engaging in union activityand serving as the Union's observer.Ithaslong beenestablished that it is a violation of Section 8(a)(1) and (3) ofthe Act for an employer to deprive employees of overtimebenefits because of their union activity.THE REMEDYHaving found that Respondenthas engagedin certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. A broadcease-and-desist order is warranted in view of Respon-dent's discriminatory conduct and other violations.It has been found that Respondent unlawfully changedthe duties and eliminated the overtime job of Glynn Freeon July 31, 1972, and it will therefore be recommendedthatRespondent offer himimmediateand full reinstate-ment to his former overtime position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss ofearningshe may havesuffered as a result of the discrimination against him bypayment of a sum equal to that which he would normallyhave earned, absent the discrimination, from the date ofthe discrimination to the date of Respondent's offer ofreinstatement,with backpay and interest computed inaccordance with the Board's established standards.'° It willbe further recommended that Respondent preserve andmake available to the Board, upon request, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryand useful to determine the amount of backpay and theright to reinstatement under the terms of these recommen-dations.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:10F.W. Woolworth Company,90 NLRB 289;Isis Plumbing & HeatingCo., 138 NLRB 716. D. H. BALDWINCOMPANY35CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By changing the duties and eliminating the overtimeofGlynn Freeon July 31, 1972, theRespondent hadengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.4.By interrogation of an employee as to her feelingsabout the Union,the Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.Upon the above findings of fact,conclusions of law, andthe entire record in the case,and pursuant to Section 10(c)of theAct, Ihereby issue the following recommended:ORDER 11The Respondent, D. H. Baldwin Company, Conway,Arkansas,its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Interrogating employees as to their feelings towardsthe Union.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations,including the above-named organization, to bargaincollectively through representatives of their own choosing,to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which I findwill effectuate the policies of the Act:11 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.(a) Offer to Glynn Freeimmediateand fullreinstatementto his former overtime job or, if such job no longerexists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges and make himwhole for any loss of earnings he may have suffered byreason of the discriminationagainst him in the manner setforth in the section of this Decision entitled "TheRemedy," with interest thereon at6 percent per annum.(b) Preserve and, upon request, make available to saidBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsrequired or useful in analyzing the amount of backpay due.(c)Post at its plants in Conway, Arkansas,and at allother places where notices to employees are usually postedby Respondent, copies of the attached notice marked"Appendix." 12 Copies of said notice, on forms provided bythe Regional Director for Region 26, shall, after being dulysigned by Respondent's duly. authorized representative, beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that such notices are notaltered, defaced, or covered by any othermaterial.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHERRECOMMENDEDthat the complaint bedismissed insofar as it alleges violations which have notbeen found.IT IS FURTHER RECOMMENDED that,unless onor before 20days from the date of receipt of thisDecision,Respondentnotified said Regional Director that it will comply with theforegoing recommendations, the Board issue an Orderrequiring Respondent to take the action aforesaid.12In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading-Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."